                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KENYA IVORY,

                   Plaintiff,
                                                    Case No. 19-cv-635-pp
      v.

NANCY A. BERRYHILL,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

married, she is not employed, and she has a 17-year-old son she is responsible

for supporting. Dkt. No. 2 at 1. The plaintiff states that she receives $418 per

month in W2-State Transitional payments (she says she’s been approved for

$608, but the payment has been reduced), her spouse receives $1,728 per


                                          1
month in Social Security Disability Insurance, and her son receives $938 per

month in “child benefit from parent.” Id. at 4. According to the plaintiff, both

the W2 payment and the child support will end on June 12, 2019, when her

son turns 18. Id. Against this income, the plaintiff lists $2,472.36 in expenses

($972 mortgage, $265 credit card payments, $1,050 household expenses,

$185.36 loan payments). Id. at 2-3. The plaintiff’s spouse owns a 2002 Cadillac

Deville worth $900, the couple owns a home worth $100,000 with no equity,

they have $80 in a checking, savings, or other bank account, and they own no

other property of value. Id. at 3-4. If the court includes the W2 and child

support payments, the couple’s income is approximately $600 per month more

than their expenses; if the court does not include W2 and child support, which

the plaintiff states will be ending shortly, the couple’s expenses are

approximately $740 more than their income. The plaintiff has demonstrated

that she cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

                                          2
      The plaintiff’s complaint contains ten paragraphs outlining the various

errors the plaintiff believes were made when she was denied benefits. Included

among the plaintiffs allegations are: the ALJ did not apply the Commissioner’s

standards to his decision denying benefits to the plaintiff; the ALJ “played

doctor” and relied on his lay interpretation of medical evidence without the

support of expert medical opinion; the ALJ did not comply with the

Commissioner’s standards regarding evaluation of the plaintiff’s complaints of

pain and other symptoms and, as a result, understated the plaintiff’s

limitations; the ALJ held the plaintiff to a “higher standard” than called for by

the regulations when he evaluated her statements about the limiting effects of

her impairments; the ALJ created his residual functional capacity finding

before evaluating the limiting effects of the plaintiff’s symptoms and failed to

properly state the weight given to the plaintiff’s statements about those limiting

effects; the ALJ failed to properly evaluate the aggregate effects of the plaintiff’s

severe and non-severe impairments when evaluating medical evidence to the

listings and RFC; despite evidence proving the plaintiff could not work full time

due to her impairments, the ALJ did not establish that the plaintiff could do

“sustained work-related physical and mental activities in a work setting on a

regular and continuing basis;” and the ALJ did not meet the Commissioner’s

step-five burden of proof. Dkt. No. 1 at 2-5. At this early stage in the case, and

based on the information in the plaintiff’s complaint, the court concludes that

there may be a basis in law or in fact for the plaintiff’s appeal of the




                                          3
Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 7th day of May, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          4
